IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Keith Grube,                            :
                         Petitioner     :
                                        :
            v.                          :   No. 76 C.D. 2018
                                        :
Pennsylvania Labor Relations Board,     :
                        Respondent      :

PER CURIAM

                                      ORDER

            AND NOW, this 4th day of June, 2019, it is ordered that the above-
captioned opinion filed on April 2, 2019, shall be designated OPINION, rather than
MEMORANDUM OPINION, and it shall be reported.